

	

		II

		109th CONGRESS

		1st Session

		S. 1449

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 21, 2005

			Mr. Smith (for himself,

			 Mr. Kohl, Mr.

			 Feingold, Mrs. Feinstein, and

			 Ms. Murkowski) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  with respect to the eligibility of veterans for mortgage bond financing, and

		  for other purposes.

	

	

		1.Short titleThis Act may be cited as the

			 American Veterans Homeownership Act of

			 2005.

		2.All veterans eligible

			 for State home loan programs funded by qualified veterans’ mortgage

			 bonds

			(a)In

			 generalSection

			 143(l)(4) of the Internal Revenue Code of 1986 (defining

			 qualified veteran) is amended—

				(1)in subparagraph (A), by striking at

			 some time before January 1, 1977, and

				(2)by striking subparagraph (B) and inserting

			 the following:

					

						(B)who applied for the financing before the

				date 25 years after the last date on which such veteran left active

				service.

						.

				(b)Effective

			 dateThe amendments made by

			 this section shall apply to financing provided and mortgage credit certificates

			 issued after June 30, 2005.

			3.Revision of State

			 veterans limit

			(a)In

			 generalSubparagraph (B) of

			 section 143(l)(3) of the Internal Revenue Code of 1986

			 (relating to volume limitation) is amended to read as follows:

				

					(B)State veterans

				limitA State veterans limit

				for any calendar year is the amount equal to—

						(i)$215,000,000 for the State of Texas,

						(ii)$265,000,000 for the State of

				California,

						(iii)$100,000,000 for the State of

				Oregon,

						(iv)$100,000,000 for the State of Wisconsin,

				and

						(v)$100,000,000 for the State of

				Alaska.

						.

			(b)Effective

			 dateThe amendment made by

			 this section shall apply to bonds issued after December 31, 2005.

			

